 


109 HCON 171 IH: Commending individuals that have participated in volunteer programs that repair the homes of families of deployed members of the Armed Forces, and in particular those of the National Guard and Reserves.
U.S. House of Representatives
2005-05-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
1st Session 
H. CON. RES. 171 
IN THE HOUSE OF REPRESENTATIVES 
 
May 26, 2005 
Mr. Israel submitted the following concurrent resolution; which was referred to the Committee on Armed Services 
 
CONCURRENT RESOLUTION 
Commending individuals that have participated in volunteer programs that repair the homes of families of deployed members of the Armed Forces, and in particular those of the National Guard and Reserves. 
 
Whereas 40 percent of United States Armed Forces in Iraq are members of the National Guard and Reserves, and 430,000 Guard members and Reservists have been mobilized since the September 11th attacks; 
Whereas 55 percent of married members of the National Guard and Reserves reported a loss of income over their civilian jobs; 
Whereas family members of the fighting men and women, who protect the home front, are struggling to maintain their homes; 
Whereas individuals have participated in volunteer programs that repair the homes of deployed soldiers’ families; repairs which could not been afforded otherwise; 
Whereas members of the National Guard and Reserves participating in Operation Enduring Freedom and Operation Iraqi Freedom are separated from families and friends for extended periods of time and have increased morale when they know their families are taken care of; and 
Whereas many individuals have supported efforts to boost the morale of members of the Armed Forces that are deployed in Afghanistan and Iraq by donating their time to make home repairs: Now, therefore, be it 
 
That Congress commends individuals that have taken part in volunteer programs that repair the homes of families of deployed members of the Armed Forces, and in particular those of the National Guard and Reserves. 
 
